DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant’s election without traverse of Species II in the reply filed on 12/20/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 9/23/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4. The disclosure is objected to because of the following informalities:
Paragraph 00205 of the specification states “the first rubbish removal member 270 slides in one surface on which the rubbish of the filtering device 213 is placed, and the second rubbish removal member 275 slides in the inner surface . 
Appropriate correction is required.
Claim Objections
5. Claims 6, 12, 13, and 14 are objected to because of the following informalities: 
Claim 6, last line, “discharge rubbish of the dust chamber” should read “discharge the rubbish of the dust chamber”
Claim 12, line 3, “configured to filter out rubbish introduced” should read “configured to filter out the rubbish introduced”
Claim 13, lines 3-4, “configured to remove rubbish from air” should read “configured to remove the rubbish from air”
Claim 13, lines 5-6, “in which rubbish separated” should read “in which the rubbish separated”
Claim 14, second line from bottom, “discharge rubbish of the second dust chamber” should read “discharge the rubbish of the second dust chamber”
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, “a dust collecting apparatus” “configured to form a dust chamber”
Claim 1, “a rubbish removal member configured to be slidable in the dust chamber and configured to discharge rubbish of the dust chamber”
Claim 1, “an opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish removal member”
Claim 4, “an opening and closing sealing member configured to seal between the dust collecting apparatus and the opening and closing member”
Claim 6, “a connection portion configured to connect the rubbish removal member to the opening and closing device”
Claim 12, “a filtering device” “configured to filter out rubbish introduced through the suction head”
Claim 14, “a second rubbish removal member configured to be slidable in the second dust chamber…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, second to last line, the claim language recites “the rubbish removal member is slidable in one surface of the filtering device”. However, in conjunction with the above specification objection, it is not precisely clear how the rubbish removal member is slidable in one surface of the filtering device. Figure 12 seems to show that “slidable on one surface of the filtering device” would be more appropriate to describe the relationship between the rubbish removal member and the filtering device. Overall, it is not precisely clear what is required by the language “slidable in one surface”. 
Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490).
Regarding claim 1, Hwang teaches a cleaner (fig. 16) comprising: 
a dust collecting apparatus (fig. 16, first body 10) configured to form a dust chamber (first dust storage part 121); and 
an extension member (fig. 15, body cover 16 and guide unit 160 are being interpreted as the extension member) slidably mounted on the dust collecting apparatus (fig. 16; body cover 16 and guide unit 160 are both slidably mounted on the dust collecting apparatus), 
wherein the extension member comprises: 
a rubbish removal member (see Hwang’s annotated fig. 16 below) configured to be slidable in the dust chamber (fig. 16, paragraphs 0267-0268) and configured to discharge rubbish of the dust chamber [0267-0268], and 

    PNG
    media_image1.png
    818
    653
    media_image1.png
    Greyscale

an opening and closing device (body cover 16) configured to open and close the dust chamber (fig. 16) and configured to interlock with the rubbish removal member (fig. 15, paragraph 0101).
Hwang does not explicitly teach a suction head and a dust collecting apparatus having one end mounted on the suction head.
However, Dimbylow teaches a vacuum cleaner having a handheld vacuum cleaner unit 2 which is connected to a wand 110 and a cleaner head 112 to form a stick vacuum cleaner (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Dimbylow to provide a cleaner which can be converted between a hand vacuum cleaner and a stick vacuum cleaner. Specifically, it would have been obvious to modify Hwang to incorporate the selective attachability of a wand and cleaner head. Doing so would increase the utility of Hwang’s vacuum by allowing it to function as a stick vacuum cleaner. 
Hwang, as modified by Dimbylow, teaches a suction head (Hwang was modified to incorporate a cleaner head 112, as taught by Dimbylow) and a dust collecting apparatus having one end mounted on the suction head (Hwang was modified to be capable of converting into a stick vacuum cleaner, wherein a dust collecting apparatus has one end mounted to the cleaner head).
Regarding claim 6, Hwang in view of Dimbylow teaches the claimed invention as rejected above in claim 1. Additionally, Hwang in view of Dimbylow teaches wherein the extension member comprises: 
a connection portion configured to connect the rubbish removal member to the opening and closing device (see Hwang’s annotated fig. 15 below. [0101]); and 

    PNG
    media_image2.png
    679
    770
    media_image2.png
    Greyscale

a discharge opening formed between the rubbish removal member and the opening and closing device and configured to discharge rubbish of the dust chamber (see Hwang’s annotated fig. 16 below).  

    PNG
    media_image3.png
    704
    608
    media_image3.png
    Greyscale

Regarding claim 7, Hwang in view of Dimbylow teaches the claimed invention as rejected above in claim 1. Additionally, Hwang in view of Dimbylow teaches 
wherein the opening and closing device moves away from the dust collecting apparatus to open the dust chamber when the rubbish removal member slides to be moved out of the dust chamber (Hwang fig. 16. The opening and closing device moves away from the dust collecting apparatus to open the dust chamber when the rubbish removal member slides to be moved out of the dust chamber [0158]), and 
wherein the opening and closing device moves closer to the dust collecting apparatus to close the dust chamber when the rubbish removal member slides to be inserted into the dust chamber (As the cleaner transitions from the stated depicted in fig. 16 to the state depicted in fig. 15, the opening and closing device moves closer to the dust collecting apparatus to close the dust chamber when the rubbish removal member slides to be inserted into the dust chamber).  
Regarding claim 13, Hwang in view of Dimbylow teaches the claimed invention as rejected above in claim 1. Additionally, Hwang in view of Dimbylow teaches 
wherein the dust chamber is a first dust chamber (fig. 15, first dust storage part 121), 
wherein the extension member comprises a cyclone (fig. 15, within the guide unit 160 is a cyclone 130) configured to remove rubbish from air passing through the first dust chamber (fig. 15, paragraph 0093), and 
wherein the dust collecting apparatus comprises a second dust chamber (fig. 15, second dust storage part 123) in which rubbish separated by the cyclone is collected [0102].  
s 1, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPUB 20160287042), hereinafter Han, in view of Jin et al. (US PGPUB 20040187253), hereinafter Jin.
Regarding claim 1, Han teaches a cleaner (fig. 1) comprising: 
a suction head (fig. 1, suction portion 21 and extension pipe 20 form a suction head); 
a dust collecting apparatus (fig. 1, dust collector 40) having one end mounted on the suction head (fig. 1), and configured to form a dust chamber [0088].
Han does not explicitly teach an extension member slidably mounted on the dust collecting apparatus, 
wherein the extension member comprises: 
a rubbish removal member configured to be slidable in the dust chamber and configured to discharge rubbish of the dust chamber, and 
an opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish removal member.  
However, Jin teaches a dust collector (figs. 7 and 8) configured to form a dust chamber (fig. 7, a dust chamber is formed within the dust collecting receptacle 31). Additionally, Jin teaches an extension member (fig. 7, the extension member is being interpreted as dust collecting receptacle 31, operating bar 81, manipulation unit 61, dust removing ring 51 and brush 53) slidably mounted on the dust collecting apparatus (fig. 8, paragraph 0046), 
wherein the extension member comprises: 
a rubbish removal member (brush 53) configured to be slidable in the dust chamber and configured to discharge rubbish of the dust chamber (fig. 8, paragraphs 0044 and 0046), and 
an opening and closing device (the dust collecting receptacle 31 is being interpreted as the opening and closing device) configured to open and close the dust chamber [0046] and configured to interlock with the rubbish removal member (fig. 7, paragraph 0043]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Jin to provide a cleaner with a dust collecting apparatus and an extension member. Specifically, it would have been obvious to replace Han’s dust collector 40 with Jin’s dust collector (fig. 7). Doing so would have been a simple substitution for one known dust collector for another known dust collector in order to provide the predictable results of separating and collecting dust from the air flow. Additionally, doing so would allow Jin to function as intended. 
	Regarding claim 6, Han in view of Jin teaches the claimed invention as rejected above in claim 1. Additionally, Han in view of Jin teaches wherein the extension member comprises: 
a connection portion (fig. 7, operating bar 81) configured to connect the rubbish removal member to the opening and closing device (fig. 7); and 
a discharge opening formed between the rubbish removal member and the opening and closing device and configured to discharge rubbish of the dust chamber (when the dust collecting receptacle is disconnected and emptied, Han in view of Jin teaches a discharge opening formed between the rubbish removal member and the opening and closing device and .  
Regarding claim 7, Han in view of Jin teaches the claimed invention as rejected above in claim 1. Additionally, Han in view of Jin teaches wherein the opening and closing device moves away from the dust collecting apparatus to open the dust chamber when the rubbish removal member slides to be moved out of the dust chamber (paragraphs 0044 and 0046; when the dust collecting receptacle is disconnected, the dust collecting receptacle moves away from the dust collecting apparatus to open the dust chamber when the brush 53 slides to be moved out of the dust chamber. That is, when the dust collecting receptacle is disconnected, the brush slides to the base of the filter and is no longer in the dust chamber), and 
wherein the opening and closing device moves closer to the dust collecting apparatus to close the dust chamber when the rubbish removal member slides to be inserted into the dust chamber (paragraphs 0044 and 0046, when the dust collecting receptacle is connected, the dust collecting receptacle moves closer to the dust collecting apparatus to close the dust chamber when the rubbish removal member slides to be inserted into the dust chamber. That is, when the dust collecting receptacle is connected, the brush slides to the top of the filter and is within the dust chamber).  
Regarding claim 12, Han in view of Jin teaches the claimed invention as rejected above in claim 1. Additionally, Han in view of Jin teaches wherein the dust collecting apparatus comprises a filtering device (filter 40) arranged in the dust chamber (fig. 7) and configured to filter out rubbish introduced through the suction head (paragraph 0045; Han in view of Jin teaches a filter configured to filter out rubbish introduced through the suction head), and 
wherein when the extension member slides with respect to the dust collecting apparatus, the rubbish removal member is slidable in one surface of the filtering device on which the filtered out rubbish is placed (paragraph 0044).  
Allowable Subject Matter
9. Claims 2-5, 8-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and relationships of the opening and closing member, the chamber inlet and the opening and closing cover as particularly claimed in combination with all other elements of claim 1. 
Claims 3-5 are indicated as allowable for depending from claim 2. 
Regarding claim 8, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and relationships of the handle in combination with all other elements of claim 1.
Claims 9-11 are indicated as allowable for depending from claim 8. 
Regarding claim 14, Hwang et al. (US PGPUB 20190183301), hereinafter Hwang, in view of Dimbylow (US PGPUB 20170079490) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and relationships of the second rubbish removal member and the second dust chamber as particularly claimed in combination with all other elements of claims 1 and 13.
Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11191406 in view of Jin et al. (US PGPUB 20040187253).
Instant Application 16/813,063
U.S. Patent No. 11191406
	A cleaner comprising: 
1. A cleaner comprising:
a suction head; 
a suction head;
a dust collecting apparatus having one end mounted on the suction head, and configured to form a dust chamber; and 
a dust collector comprising: a first end mounted on the suction head, and a first dust collecting chamber;
an extension member slidably mounted on the dust collecting apparatus, 
wherein the extension member comprises:
an extension member slidably mounted on the dust collector,
a rubbish removal member configured to be slidable in the dust chamber and configured to discharge rubbish of the dust chamber, and 
and a first dirt removing member disposed at the first end of the extension member and having elasticity, wherein, in case the extension member is slidably moved relative to the dust collector and the first dirt removing member is moved to a position protruding from the dust collector, the first dirt removing member detaches dirt accumulated on the first dust collecting chamber and discharges the separated dirt to an outside of the dust collector.
an opening and closing device configured to open and close the dust chamber 
15. The cleaner of claim 1, further comprising: a cover, wherein the dust collector further comprises an opening/closing member


Claims 1 and 15 of U.S. Patent No. 11191406 do not teach an opening and closing device configured to interlock with the rubbish removal member. However, Jin et al. (US PGPUB 20040187253) teaches an opening and closing device configured to interlock with the rubbish removal member (fig. 7, dust collecting receptacle is being interpreted as the opening and closing device. The dust collecting receptacle interlocks with the rubbish removal member (brush 53) via operating bar 81 and connection member 73). It would have been obvious to a person having ordinary skill in the art to have modified the cleaner recited in claim 15 of US Patent No. 11191406 to include an opening and closing device configured to interlock with the rubbish removal member. Doing so would increase the stability and rigidity of the dust collecting apparatus. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11191406 in view of Jin et al. (US PGPUB 20040187253).
Instant Application 16/813,063
U.S. Patent No. 11191406
	A cleaner comprising: 
21. A cleaner comprising: 
a suction head; 
a suction head
a dust collecting apparatus having one end mounted on the suction head, and configured to form a dust chamber; and 
a dust collector comprising: a first end mounted on the suction head, and a dust collecting chamber;
an extension member slidably mounted on the dust collecting apparatus, 
wherein the extension member comprises:

a rubbish removal member configured to be slidable in the dust chamber and configured to discharge rubbish of the dust chamber, and 
a dirt removing member disposed in the extension member, the dirt removing member being configured to slide in close contact with the filtering device to detach dirt accumulated on the filtering device and discharge the separated dirt to an outside of the dust collector, in case the extension member is slidingly moved with respect to the dust collector and the dirt removing member is moved to a position protruding from the dust collector;


Claim 21 of U.S. Patent No. 11191406 does not teach an opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish removal member. However, Jin et al. (US PGPUB 20040187253) teaches an opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish removal member (fig. 7, dust collecting receptacle is being interpreted as the opening and closing device. The dust collecting receptacle interlocks with the rubbish removal member (brush 53) via operating bar 81 and connection member 73). It would have been obvious to a person having ordinary skill in the art to have modified the cleaner recited in claim 21 of US . 
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US PGPUB 20170112341) teaches a cyclone dust collector similar to the claimed invention. 
Schaller (WO 2016206758) teaches a vacuum cleaner similar to the claimed invention (figs. 6 a and 6b). 
Holz (US PGPUB 20140237761) teaches a vacuum cleaner similar to the claimed invention (fig. 6). 
Kasper (US PGPUB 20140215751) teaches a vacuum cleaner similar to the claimed invention (fig. 7). 
Matsumoto (US PGPUB 20010025395) teaches a vacuum cleaner similar to the claimed invention (fig. 27a and 27b)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                  

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723